            Case: 19-2255Document
Case 1:15-cv-00152-RGA      Document:
                                  591 4Filed
                                           Page: 1 Filed:
                                             08/22/19 Page08/22/2019
                                                           1 of 2 PageID #: 44834




                      NOTE: This order is nonprecedential.


               United States Court of Appeals
                   for the Federal Circuit
                             ______________________

                    BIO-RAD LABORATORIES, INC., THE
                        UNIVERSITY OF CHICAGO,
                            Plaintiffs-Appellees

                                        v.

                             10X GENOMICS INC.,
                              Defendant-Appellant
                             ______________________

                                2019-2255, -2285
                             ______________________

                Appeals from the United States District Court for the
            District of Delaware in No. 1:15-cv-00152-RGA, Judge
            Richard G. Andrews.
                            ______________________

                                 ON MOTION
                             ______________________

            PER CURIAM.
                                   ORDER
                10x Genomics, Inc. submits a motion for a stay, pend-
            ing appeal, of the permanent injunction issued by the
            United States District Court for the District of Delaware
            (ECF No. 9 in Appeal No. 2019-2285). 10x Genomics also
            requests an interim stay pending this court’s ruling on the
            motion for a stay.
            Case: 19-2255Document
Case 1:15-cv-00152-RGA      Document:
                                  591 4Filed
                                           Page: 2 Filed:
                                             08/22/19 Page08/22/2019
                                                           2 of 2 PageID #: 44835



            2             BIO-RAD LABORATORIES, INC. v. 10X GENOMICS INC.




                  Upon consideration thereof,
                  IT IS ORDERED THAT:
                Any response to the motion shall be filed no later than
            9:00 a.m. on August 26, 2019. Any reply in support of the
            motion is due no later than 5:00 p.m. on August 27, 2019.
                                             FOR THE COURT

                August 22, 2019              /s/ Peter R. Marksteiner
                    Date                     Peter R. Marksteiner
                                             Clerk of Court
            s32
